                                           Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 1 of 38




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       DAVID KIPLING, et al.,                            Case No. 18-CV-02706-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING DEFENDANTS’
                                                                                             MOTION TO DISMISS WITHOUT
                                  14              v.                                         PREJUDICE
                                  15       FLEX LTD., et al.,                                Re: Dkt. No. 128
                                  16                    Defendants.

                                  17

                                  18           Lead Plaintiff National Elevator Industry Pension Fund (“Plaintiff” or “National

                                  19   Elevator”), individually and on behalf of all other persons similarly situated, alleges that

                                  20   Defendants Flex Ltd. (“Flex”), Michael M. McNamara, Christopher E. Collier, Michael C.

                                  21   Dennison, and Kevin Kessel (collectively, “Defendants”) violated federal securities laws. Before

                                  22   the Court is Defendants’ motion to dismiss. ECF No. 128 (“Mot.”). Having considered the

                                  23   parties’ briefing,1 the relevant law, and the record in this case, the Court GRANTS Defendants’

                                  24   motion to dismiss without prejudice.

                                  25
                                       1
                                  26     Both parties use footnotes excessively. In particular, Defendants frequently use nearly half of an
                                       entire page for footnotes. These footnotes enable the parties’ briefs to circumvent the page limits
                                  27   set forth in the Civil Local Rules and detract from the parties’ arguments. See Civ. L.R. 7-2(b)
                                       (setting forth page limits).
                                  28                                                     1
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                            Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 2 of 38



                                       I.       BACKGROUND
                                   1
                                             A. Factual Background
                                   2
                                                1. The Parties
                                   3
                                                Plaintiff National Elevator is a multiemployer pension plan as defined in sections 3(2)(A)
                                   4
                                       and 3(37) of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§
                                   5
                                       1002(2)(A) and 1002(37). ECF No. 125, Consolidated Class Action Complaint (“Compl.”) ¶ 35.
                                   6
                                       Plaintiff “purchased Flex securities” and was allegedly damaged by Defendants’
                                   7
                                       misrepresentations and omissions. Id. Plaintiff seeks to represent a class “of all persons and
                                   8
                                       entities who, during the period from January 26, 2017 to October 25, 2018, inclusive (the ‘Class
                                   9
                                       Period’), purchased the publicly traded common stock of Flex Ltd.” Id. ¶ 1.
                                  10
                                                Defendant Flex is incorporated in Singapore and maintains offices in San Jose, California.
                                  11
                                       Id. ¶ 36. Flex’s common stock trades on the NASDAQ Stock Market (“NASDAQ”) under the
                                  12
Northern District of California




                                       ticker symbol “FLEX.” Id. Defendant Michael M. McNamara (“McNamara”) served as the CEO
 United States District Court




                                  13
                                       of Flex and a member of its Board of Directors until December 31, 2018. Id. 37. Defendant
                                  14
                                       Christopher E. Collier (“Collier”) serves as the CFO of Flex. Id. 38. Defendant Kevin Kessel
                                  15
                                       (“Kessel”) serves as the Vice President of Investor Relations and Corporate Communications of
                                  16
                                       Flex. Id. 39. Defendant Michael C. Dennison (“Dennison”) served as the President of Flex’s
                                  17
                                       Consumer Technology Group (“CTG”). Id. 40. Defendant Dennison’s employment with Flex
                                  18
                                       ended in approximately July or August 2018. Id.
                                  19
                                                2. Flex’s Business
                                  20
                                                Plaintiff alleges Flex is a design, engineering, manufacturing, and supply chain firm,
                                  21
                                       though Plaintiff contends that Flex is and always was principally in the business of electronics
                                  22
                                       manufacturing services. Id. ¶¶ 47, 48. Plaintiff alleges that Flex is divided into four business
                                  23
                                       segments: Consumer Technologies Group (“CTG”), which includes consumer-related businesses
                                  24
                                       in connected living, wearables, gaming, augmented and virtual reality, fashion, and mobile
                                  25
                                       devices; Communications & Enterprise Compute (“CEC”), which includes Flex’s telecom,
                                  26
                                       networking, and server and storage business; Industrial & Emerging Industries (“IEI”), which
                                  27

                                  28                                                      2
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                         Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 3 of 38




                                   1   includes Flex’s energy and metering, semiconductor tools and capital equipment, office solutions,

                                   2   household industrial and lifestyle, industrial automation and kiosks, and lighting businesses; and

                                   3   High Reliability Solutions (“HRS”), which includes Flex’s medical, automotive and defense and

                                   4   aerospace businesses. Id. ¶ 49.

                                   5          At some point in 2015, in an effort to expand its business beyond electronic

                                   6   manufacturing, Flex rebranded from “Flextronics International” to its current name, Flex. Id. ¶ 51.

                                   7   Flex also embraced a strategy that Flex dubbed “Sketch-to-Scale,” a term that Flex trademarked.

                                   8   Id. Under the Sketch-to-Scale strategy, Flex provides its own in-house design engineers to

                                   9   customers with a view towards helping take a product idea or concept (“sketch”) to a final

                                  10   manufactured product (“scale”). Id. ¶ 52. This process purportedly allows Flex to become

                                  11   involved in designing and incorporating product specifications that are tailored to Flex’s

                                  12   established manufacturing and supply chain operations which then allows Flex to manufacture and
Northern District of California
 United States District Court




                                  13   ship the product more efficiently (and ostensibly generate more profits for Flex and its customers).

                                  14   Id.

                                  15          3. The Nike Contract
                                  16          In October 2015, Flex announced that it had entered into a contract with Nike to

                                  17   manufacture shoes (the “Nike contract”). Id. ¶ 54. Plaintiff alleges that this effort was part of

                                  18   Nike’s larger push to create regional manufacturing centers in order to permit Nike to more

                                  19   rapidly move from shoe design to sale. Id. Nike also sought to lower required inventory levels

                                  20   and reduce the amount of scrap produced by the manufacturing process. Id.

                                  21          Flex agreed to craft a state-of-the-art, custom-built factory in Guadalajara, Mexico that

                                  22   would more efficiently automate the production cycle for Nike shoes. Id. ¶ 55. In the meantime,

                                  23   before the new factory was built, Flex used existing electronics manufacturing facilities in

                                  24   Guadalajara to produce Nike shoes. Id. The CTG segment of Flex was tasked with managing the

                                  25   Nike contract.

                                  26          Plaintiff alleges that on January 26, 2017, the first day of the Class Period, Defendant

                                  27   McNamara informed investors that Flex “expect[ed] to see revenue grow pretty linearly over the

                                  28                                                     3
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                           Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 4 of 38




                                   1   next year.” Id. ¶ 64. Plaintiff also alleges that Defendants repeatedly informed investors that the

                                   2   Nike contract would cross into profitability (or “break-even”) by the close of fiscal year 2018, i.e.

                                   3   March 2018.2 Id.

                                   4          However, Plaintiff contends that the Nike contract was in fact in disarray “due to a myriad

                                   5   of manufacturing issues that were materially impacting Flex’s ability to manufacture enough shoes

                                   6   to come close to being on a trajectory to breakeven.” Id. ¶ 69. Plaintiff relies on five confidential

                                   7   witnesses (“CWs”), each of whom is alleged to have been an employee of Flex, to outline these

                                   8   manufacturing issues.

                                   9          According to the CWs, Flex was unable to meet “production targets” contemplated by the

                                  10   Nike contract because, inter alia, (1) Flex did not have sufficient raw materials, id. ¶ 72, (2) Flex

                                  11   was forced to scrap product that did not meet Nike’s standards, id. ¶¶ 72, 80, 83, and (3) Flex

                                  12   employees were trained in electronics, not shoe manufacturing, id. ¶ 86. As to the first point,
Northern District of California
 United States District Court




                                  13   CW1 indicated that Flex faced “operational problems with suppliers of raw materials who were

                                  14   located in Asia.” Id. ¶ 85. According to CW1, “due to the lead time, travel time and additional

                                  15   time for other issues that could arise, Flex lost flexibility when raw material orders were canceled

                                  16   or changed.” Id.

                                  17          As to the second point, CW5 explained that Nike classified shoes produced by Flex as

                                  18   belonging to “A” class, “B” class, or “C” class. Id. ¶ 81. CW5 asserted that pursuant to the

                                  19   contract with Flex, Nike purchased “A” shoes as well as “a small percentage of B shoes to be sold

                                  20   at outlet stores.” Id. CW5 claimed that pursuant to the Nike contract, Flex was expected to

                                  21   manufacture 60,000 shoes a day, “most of them being ‘A’ quality and a few of ‘B’ quality, which

                                  22   Nike would buy for sale in discount outlets.” Id. ¶ 82. However, Flex “never produced more than

                                  23   20,000 Class A sneakers per day.” Id. Flex was required to “‘eat’ all of the scrap (i.e., ‘C’ quality

                                  24   sneakers and excess ‘B’ quality sneakers not bought by Nike).” Id.

                                  25          As to the third point, CW1 indicated that “the people initially hired to work on the Nike

                                  26
                                       2
                                  27    For financial reporting purposes, Flex uses a fiscal year that ends on March 31 of the relevant
                                       calendar year. Compl. ¶ 50.
                                  28                                                     4
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                         Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 5 of 38




                                   1   project in Guadalajara did not have the right skills or abilities.” Id. ¶ 86. CW1 opined that “this

                                   2   impacted Flex’s ability to operate the Guadalajara factory at full capacity or meet projections.” Id.

                                   3          In July 2017, Plaintiff argues that Defendants “partially disclosed the existence of some

                                   4   manufacturing issues.” Id. ¶ 88. However, notwithstanding these issues, Defendants repeatedly

                                   5   predicted that the Nike contract would cross into profitability by the end of March 2018. Id. ¶ 87.

                                   6   Defendants asserted that preparation of the new Guadalajara factory was responsible for increased

                                   7   investment costs, but Defendants also indicated that the transition of operations into that new

                                   8   factory would permit the Nike contract to meet the March 2018 target for profitability. Id. ¶¶ 89,

                                   9   90.

                                  10          On October 26, 2017, Defendant McNamara announced that the transition of operations

                                  11   related to the Nike contract into the new Guadalajara factory was “substantially complete.” Id. ¶

                                  12   95. For the next few months, into January 2018, Defendants continued to maintain that the end of
Northern District of California
 United States District Court




                                  13   March 2018 represented the “target” for profitability of the Nike contract. Id. ¶ 100. However,

                                  14   according to Plaintiff, “the very same manufacturing issues that plagued the Nike contract from

                                  15   the start of the Nike contract continued to prevent Flex from hitting the production targets required

                                  16   to remain on the trajectory to breakeven.” Id. ¶ 102.

                                  17          On April 26, 2018, Defendant McNamara announced that the Nike contract had not in fact

                                  18   reached profitability by the end of March 2018. Id. ¶ 106. However, Defendant McNamara

                                  19   indicated that the Nike contract would become profitable in the “near future,” and set the updated

                                  20   break-even timeframe at some point in the second half of the 2019 fiscal year. Id. Defendant

                                  21   McNamara indicated that new “design content” from Nike had been needed to achieve

                                  22   profitability, but that “the purported design content problem was resolved.” Id. ¶ 111.

                                  23          On July 26, 2018, Defendant McNamara informed investors that “he had ‘taken direct

                                  24   ownership for [sic] our Nike operations to ensure its operational success.’” Id. ¶ 116. Shortly

                                  25   afterward, in August 2018, Defendant Dennison, the President of Flex’s CTG segment, was hired

                                  26   by another company and ceased employment at Flex. Id. ¶ 119.

                                  27          On October 25, 2018, Flex announced the winding down of operations related to the Nike

                                  28                                                     5
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                           Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 6 of 38




                                   1   contract effective December 31, 2018, because “[i]n recent weeks, [] it became clear that the

                                   2   Company [i.e., Flex] would be unable to reach a commercially viable solution” as to the Nike

                                   3   contract. Id. ¶ 120. On that same day, Flex also announced the retirement of Defendant

                                   4   McNamara. Id. Plaintiff alleges that this news caused Flex’s stock price to drop 35% in one day.

                                   5   Id.

                                   6             4. The False or Misleading Statements
                                   7             Plaintiff alleges that over the course of the foregoing events, between January 26, 2017 and

                                   8   July 26, 2018, Defendants made twenty-four false or misleading statements. The Court

                                   9   reproduces in the table below the specific statements that Plaintiff alleges to be false or misleading

                                  10   (hereinafter, the “Challenged Statements”):3

                                  11
                                           No.     Speaker(s) /                      False and Misleading Statement(s) or
                                  12
Northern District of California




                                                  Date / Medium                                  Omissions
 United States District Court




                                  13
                                                     McNamara /       “Our Sketch-to-Scale strategy remains firmly on track as reflected
                                             1    January 26, 2017    in our third quarter performance . . . .”
                                  14
                                                   / Press Release
                                  15                 McNamara /       Defendant McNamara elaborated further by touting the early
                                             2    January 26, 2017    successes in the Flex-Nike partnership which supported why Flex’s
                                  16               / Earnings Call    expectations were unchanged, including that “the innovations that
                                  17                                  [Nike is] seeing coming out of our team, that is our team, our guys
                                                                      and their guys, are probably above expectation of what they
                                  18                                  anticipated. . . . [T]he results that they’re seeing are above
                                                                      expectations.”
                                  19              Collier / January   When asked whether Flex could give “an update about the timeline”
                                             3       26, 2017 /       for the Flex-Nike partnership and when Flex expected “to see losses
                                  20
                                                   Earnings Call      turn into breakevens,” Defendant Collier responded that “as it relates
                                  21                                  to the profitability, we said all along, this is going to be a multiyear
                                                                      process and we’re in an investment cycle right now. We cross into
                                  22                                  profits in the last quarter, next year, in Q4 of fiscal 2018.”
                                                   Flex / February    “In 18 months, 20 inventions on the factory floor[.] Fastest new Nike
                                  23         4     2017 / Investor    ramp, 150 days from start to first ship[.] On track to have
                                  24                Presentation      meaningful revenue in FY18.”

                                  25
                                       3
                                  26    The statements highlighted in bold and italics represent the statements that Plaintiff alleges were
                                       knowingly and materially false and misleading and/or failed to disclose material information of
                                  27   which Defendants were aware or were reckless in not knowing. ECF No. 125-1 (“App’x A”) at 1
                                       n.1.
                                  28                                                    6
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 7 of 38




                                                 Collier /     When asked if he could confirm that the Company would crossover
                                   1     5     February 15,    from investment to “profitability in the March calendar ’18 quarter,”
                                   2          2017 / Goldman   Defendant Collier replied: “Yes, correct. . . . [W]e anticipate and see
                                                  Sachs        profitability being achieved in Q4 next year and then sustaining
                                   3            Conference     that going forward.” And while acknowledging that there would be
                                                               an incremental level of cost associated with the Nike ramp, he
                                   4                           reiterated that Flex has “a clear line of sight and conviction around
                                                               hitting profitability and sustaining profitability from that point
                                   5
                                                               forward . . . .”
                                   6           McNamara /      Defendant McNamara boasted to investors that Flex was
                                         6    April 27, 2017 / “accelerating our investments in Nike on the back of early
                                   7           Earnings Call   automation successes, a strong customer collaboration and broad-
                                                               based opportunities.”
                                   8           McNamara /      “We’re starting to get early successes around some of the design
                                         7    April 27, 2017 / engagements that we’re having [with Nike] about reinventing how
                                   9
                                               Earnings Call   design actually occurs, some of the new technologies of the shoes,
                                  10                           and even into the automation projects that we’re seeing.”
                                               Collier / April Defendant Collier reiterated that Flex was on track with the ramp of
                                  11     8       27, 2017 /    the Nike project, noting that they were “completely aligned with the
                                               Earnings Call   production curve . . . .”
                                  12
                                              Dennison / May In discussing the status of the project: “[W]e’ve got real commits.
Northern District of California
 United States District Court




                                         9       10, 2017 /    We have to drive significant volume, which we’re doing today. This
                                  13
                                               Investor Day    has been a great solution for us, a great story for us. It continues to
                                  14                           be a great story for us. We’re going to continue to focus on this. We
                                                               are committed to our numbers this year. So we’re going to be at
                                  15                           meaningful revenue in FY ’18, and we will be at breakeven or better
                                                               by the end of the year as we’ve said before.”
                                  16
                                              McNamara / July “Our Sketch-to-Scale strategy remains firmly on track as reflected
                                         10   27, 2017 / Press in our first quarter results . . . .”
                                  17
                                                  Release
                                  18          McNamara / July “[O]ur expectation is always in the fiscal year we would cross-over
                                         11      27, 2017 /    into break-even. We still believe that’s the right target and objective
                                  19           Earnings Call   where we see the business heading.”
                                  20              Collier /    When asked to confirm that the end of fiscal year 2018 is the “time
                                         12    September 6,    line . . . for turning past loss-making to breakeven, profitable exiting
                                  21            2017 / Citi    at that quarter,” Defendant Collier responded “[e]xactly.” He went
                                                Conference     on to state that: “We’re moving into a customized, tailor-built facility
                                  22                           in our Q3 that’s specifically designed to optimize around the
                                                               manufacturing requirements for our partner, and we anticipate, as we
                                  23                           exit this year, being at a breakeven, which allows us to see some
                                  24                           real good accretion into EPS into fiscal ’19 and beyond.”
                                                  Kessel /     When asked “how confident we remain with the goals for March
                                         13    November 7,     breakeven,” Defendant Kessel responded, “[a]dmittedly, we did have
                                  25
                                                2017 / RBC     some struggles initially in terms of Q1, in terms of the initial stages
                                  26            Conference     of ramping up and dealing with multiple styles of shoes before we’ve
                                                               actually put in place the factory that we’ve talked about that is now
                                  27
                                                               as of end of [] October online. But in terms of the general
                                  28                                                   7
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 8 of 38




                                                               trajectory, I think we still remain very confident about the fact that
                                   1
                                                               we’re going to be improving both performance and scaling as time
                                   2                           goes on here . . . . [W]e still look at what we said back in May has
                                                               been very much intact.”
                                   3               Kessel /    In response to a question from an analyst about the status of the Nike
                                         14     November 14,   project, Defendant Kessel stated: “So, we had our Investor and
                                   4             2017 / UBS    Analyst Day back in May and we presented a timeline back then that
                                                 Conference    kind of talks about how we see Nike over the next two years to three
                                   5
                                                               years evolving for us. And I think at this stage, it remains very much
                                   6                           intact.”
                                                   Collier /   When asked by an analyst whether the move into the new
                                   7     15      December 4,   Guadalajara factory was directly associated with Flex’s trajectory to
                                              2017 / Raymond breaking even on the Nike project, Defendant Collier stated: “We’re
                                   8                James      well on our way, we’re 30 days plus into the new operation. We see
                                   9             Conference    multiple signs of the accelerated scaling effects. We’ve been able to
                                                               work with our partner to identify the right product set to be able to be
                                  10                           manufactured inside that operation. We’ve been deploying further
                                                               lean manufacturing principles and you’re going to see a natural
                                  11                           progression up as we scale that further with the target of exiting
                                                               this year at breakeven.”
                                  12
Northern District of California




                                                 McNamara /    Defendant McNamara spoke about the impact that moving into the
 United States District Court




                                         16   January 25, 2018 Guadalajara factory was having, and how it was driving the
                                  13
                                               / Earnings Call breakeven trajectory that was just a few months away now: “This
                                  14                           move improved efficiency and helped reduce operating losses in
                                                               line with expectations. Our objectives of moving this project
                                  15                           towards the breakeven level exiting our Q4 remains unchanged.”
                                                 McNamara /    When asked: “[i]s that essentially still on track? And then, as you
                                  16     17   January 25, 2018 think about calendar 2018, just remind us how do you think about
                                  17           / Earnings Call revenue and perhaps some margin contribution from the Nike ramp,”
                                                               Defendant McNamara responded: “Yes. Kind of how we’ve been
                                  18                           expecting this ramp to mature is that we hope to crossover into
                                                               breakeven by the end of the year. That’s still our target. We still
                                  19                           have a line of sight to that. . . . So, these are the margin profiles that
                                                               we expect, that we’re driving to, that we have a line of sight to, and I
                                  20
                                                               think we will achieve.”
                                  21               Kessel /    In response to a question from a Goldman analyst regarding the
                                         18      February 14,  March 2018 breakeven date, Defendant Kessel reiterated that Flex
                                  22          2018 / Goldman would breakeven on the Nike project in just a few weeks:
                                                    Sachs
                                  23             Conference    “Yes, Yes. So we haven’t made any changes to our view on Nike,
                                  24                           and really the most important thing for us is getting that business to
                                                               breakeven. That’s been something we’ve been discussing at length
                                  25                           this entire fiscal year. Q1, for us, was kind of the peak period of
                                                               investment, if you will, the biggest period of absorbing losses. Every
                                  26                           quarter since then we’ve seen improvement in terms of revenue and
                                                               loss shrinking. We, obviously, just finishedQ3, where again we saw
                                  27

                                  28                                                   8
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 9 of 38




                                                                 a further reduction in loss, further increase in revenue, and Q4 is
                                   1
                                                                 where we’re focusing on breaking even as we exit the year.”
                                   2           McNamara /        Rather than admit to investors that the Nike project had failed to hit
                                         19   April 26, 2018 /   breakeven because it was not on track to profitability, Defendant
                                   3           Earnings Call     McNamara attributed the failure to breakeven solely on the previous
                                                                 lack of design content:
                                   4
                                                               “The key to Nike is to have design content – shoe content that’s
                                   5
                                                               designed to run on a highly automated line. The highly automated
                                   6                           line that’s turned on, the content has been developed, and it just
                                                               needs to ramp. So this is the key thing we need. We don’t need any
                                   7                           more optimizations of a factory. We have good factory flow. We
                                                               just need the right content to run. . . . [Y]ou have to have design
                                   8                           content. That design content has to run on fully automated lines. We
                                                               turned those fully automated lines on. They’re running really well.
                                   9
                                                               We’ll ramp up those fully automated lines over the course of the year
                                  10                           and get to volume. And this is what we need to get to profitability:
                                                               the right shoe with the right automation system. . . .”
                                  11           McNamara /      Defendant McNamara portrayed the issue as a past, not current
                                         20   April 26, 2018 / problem. He reassured investors that because Nike had now provided
                                  12
Northern District of California




                                               Earnings Call   design content, Flex was on track to achieve profitability going
 United States District Court




                                  13                           forward: “Most importantly, Nike has released a full set of products
                                                               designed for our automation system, which is now beginning to
                                  14                           ramp in mass production.”
                                               McNamara /      “We now believe we have a way of operating that will move it to
                                  15     21   May 10, 2018 / second half profitability. So this is the – we’re moving to this is the
                                               Investor Day    target we’re trying to achieve. We’ve got a lot of automation that
                                  16
                                                               we’re driving, . . . we’ll begin to ramp that through the course of the
                                  17                           year, we have a lot of content that’s been designed for that system,
                                                               and we’re driving a numerous amount of productivity and yield
                                  18                           items that reach all different aspects because it’s a really complex
                                                               problem.”
                                  19          Kessel / May 16, In response to a question regarding the profitability of the Nike
                                         22     2018 / J.P.    project, Defendant Kessel told investors that “[t]he overall
                                  20
                                                  Morgan       opportunity remains unchanged for Flex meaning that over time
                                  21            Conference     this should be and can be easily a $1 billion[-]plus opportunity. . . .
                                                               As we go into this fiscal year, it will improve dramatically, so we
                                  22                           talked about significant year-over-year growth, again, getting into
                                                               profitability at some point in the second half of the year.”
                                  23          McNamara / July “At our Nike business, we expect to significantly increase revenue
                                         23      26, 2018 /    over the remainder of the year. . . . We remain confident in
                                  24
                                               Earnings Call   achieving our target for profitability during the second half of
                                  25                           fiscal 2019.”
                                              McNamara / July When asked whether the Nike project was “tracking as you had
                                  26     24      26, 2018 /    expected or are they tracking slower or faster,” Defendant
                                               Earnings Call   McNamara responded: “I think . . . it’s tracking exactly to where we
                                  27                           thought probably 3 months ago, so we’re going to have significant
                                  28                                                 9
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 10 of 38




                                                                    revenue growth this year, and we’re continuing to expand
                                   1
                                                                    productivity. We expect margins to move to profitability in the
                                   2                                second half of the year.”

                                   3      B. Procedural History

                                   4          On May 8, 2018, a group of Flex shareholders filed suit against Defendants Flex, Collier,

                                   5   and McNamara. ECF No. 1. On October 1, 2018, the Court then appointed Plaintiff Bristol

                                   6   County Retirement System (“Bristol”) as lead plaintiff in the instant case. ECF No. 37. On

                                   7   November 8, 2018, Bristol filed an amended complaint that substantially altered the class

                                   8   allegations against Flex. ECF No. 42. In light of this fact, the Court vacated the appointment of

                                   9   lead counsel in order to re-open the appointment process. ECF No. 74. On September 26, 2019,

                                  10   the Court then appointed Plaintiff National Elevator as lead plaintiff. ECF No. 111.

                                  11          On November 8, 2019, Plaintiff filed the operative Consolidated Class Action Complaint

                                  12   (the “complaint”). Compl. On December 4, 2019, Defendants filed a motion to dismiss the
Northern District of California
 United States District Court




                                  13   complaint. ECF No. 128 (“Mot.”). On December 23, 209, Plaintiff filed an opposition. ECF No.

                                  14   130 (“Opp’n”). On January 9, 2019, Defendants filed a reply. ECF No. 131 (“Reply”).

                                  15      C. Request for Judicial Notice or Incorporation by Reference

                                  16          As an initial matter, Defendants offer twenty-three exhibits that Defendants argue are

                                  17   subject to the Court’s consideration pursuant to the doctrines of judicial notice and incorporation

                                  18   by reference. ECF No. 129. Plaintiff only opposes Defendants’ request to the extent “Defendants

                                  19   offer Exhibits 1–23 for the truth of the matter asserted therein.” Opp’n at 2 n.3.

                                  20          The Ninth Circuit recently provided guidance on the applicability of the doctrines of

                                  21   judicial notice and incorporation by reference in securities cases at the motion to dismiss stage. In

                                  22   Khoja v. Orexigen Therapeutics, 899 F.3d 988 (9th Cir. 2018), the Ninth Circuit “note[d] a

                                  23   concerning pattern in securities cases like this one: exploiting [judicial notice and incorporation by

                                  24   reference] improperly to defeat what would otherwise constitute adequately stated claims at the

                                  25   pleading stage.” Id. at 998. The Ninth Circuit explained that “Defendants face an alluring

                                  26   temptation to pile on numerous documents to their motions to dismiss to undermine the complaint,

                                  27   and hopefully dismiss the case at an early stage.” Id. However, the risk of improper premature

                                  28                                                    10
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 11 of 38




                                   1   dismissal “is especially significant in SEC fraud matters, where there is already a heightened

                                   2   pleading standard, and the defendants possess materials to which the plaintiffs do not yet have

                                   3   access.” Id.

                                   4          Defendants request that the Court take judicial notice or apply the doctrine of incorporation

                                   5   by reference to two categories of documents: (1) transcripts from earnings calls, investor and

                                   6   analyst conferences, and related presentations; and (2) SEC filings such as Forms 10-K, 10-Q, and

                                   7   8-K. ECF No. 129. Defendants offer these documents “for the purpose of demonstrating what

                                   8   Flex and/or its employees said to the market,” and “for the purpose of providing the Court with the

                                   9   full unabridged statements cited by Plaintiff and accompanying context regarding these

                                  10   statements.” Id.

                                  11          All of the foregoing documents are public documents “the accuracy of which is not

                                  12   reasonably subject to dispute.” Wochos v. Tesla, Inc., No. 17-CV-05828-CRB, 2018 WL
Northern District of California
 United States District Court




                                  13   4076437, at *1 (N.D. Cal. Aug. 27, 2018); see Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2

                                  14   (9th Cir. 2006) (noting that SEC filings are subject to judicial notice); Waterford Twp. Police v.

                                  15   Mattel, Inc., 321 F. Supp. 3d 1133, 1143 (C.D. Cal. 2018) (granting judicial notice as to

                                  16   presentation that was “publicly available to reasonable investors at the time the defendant made

                                  17   the allegedly false statements” (internal quotation marks omitted)). Accordingly, the Court

                                  18   GRANTS Defendants’ request for judicial notice. “The Court considers [these documents] in

                                  19   evaluating the motion to dismiss for the sole purpose of determining what representations

                                  20   [Defendants] made to the market. The Court is not taking notice of the truth of any of the facts

                                  21   asserted.” Wochos, 2018 WL 4076437, at *2 (emphasis in original).

                                  22   II.    LEGAL STANDARD
                                  23          A. Motion to Dismiss

                                  24          Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  25   action for failure to state a claim upon which relief may be granted. Because Plaintiff brought the

                                  26   instant claims in a federal securities fraud action, Plaintiff is not subject to the notice pleading

                                  27   standards under Federal Rule of Civil Procedure 8(a)(2), which require litigants to provide “a short

                                  28                                                      11
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 12 of 38




                                   1   and plain statement of the claim showing that the pleader is entitled to relief.” Instead, Plaintiff

                                   2   must “meet the higher, [more] exacting pleading standards of Federal Rule of Civil Procedure 9(b)

                                   3   and the Private Securities Litigation Reform Act (PSLRA).” Or. Pub. Emp. Ret. Fund v. Apollo

                                   4   Group Inc., 774 F.3d 598, 603–04 (9th Cir. 2014).

                                   5           Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake, a party must

                                   6   state with particularity the circumstances constituting fraud or mistake.” Plaintiffs must include

                                   7   “an account of the time, place, and specific content of the false representations” at issue. Swartz v.

                                   8   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal quotation marks omitted). Rule 9(b)’s

                                   9   particularity requirement “applies to all elements of a securities fraud action.” Apollo Group, 774

                                  10   F.3d at 605. The “PSLRA imposes additional specific pleading requirements, including requiring

                                  11   plaintiffs to state with particularity both the facts constituting the alleged violation and the facts

                                  12   evidencing scienter.” In re Rigel Pharmaceuticals, Inc. Sec. Litig., 697 F.3d 869, 877 (9th Cir.
Northern District of California
 United States District Court




                                  13   2012). In order to properly allege falsity, “a securities fraud complaint must . . . specify each

                                  14   statement alleged to have been misleading, [and] the reason or reasons why the statement is

                                  15   misleading.” Id. (internal quotation marks and alteration omitted). In addition, in order to

                                  16   “adequately plead scienter under the PSLRA, the complaint must state with particularity facts

                                  17   giving rise to a strong inference that the defendant acted with the required state of mind.” Id.

                                  18   (internal quotation marks omitted).

                                  19           For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations

                                  20   in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  21   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  22   Nonetheless, the Court is not required to “‘assume the truth of legal conclusions merely because

                                  23   they are cast in the form of factual allegations.’” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir.

                                  24   2011) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere “conclusory

                                  25   allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss.”

                                  26   Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). Furthermore, “‘a plaintiff may plead

                                  27   [him]self out of court’” if he “plead[s] facts which establish that he cannot prevail on his . . .

                                  28                                                      12
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 13 of 38




                                   1   claim.” Weisbuch v. Cty. of L.A., 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quoting Warzon v. Drew,

                                   2   60 F.3d 1234, 1239 (7th Cir. 1995)).

                                   3          B. Leave to Amend
                                   4          Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                   5   granted when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate

                                   6   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

                                   7   1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted).

                                   8   Generally, leave to amend shall be denied only if allowing amendment would unduly prejudice the

                                   9   opposing party, cause undue delay, or be futile, or if the moving party has acted in bad faith.

                                  10   Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  11   III.   DISCUSSION
                                  12          Plaintiff alleges two causes of action: (1) violation of § 10(b) of the Exchange Act and
Northern District of California
 United States District Court




                                  13   Rule 10b-5 against all Defendants, and (2) violation of § 20(a) of the Exchange Act against

                                  14   Defendants McNamara, Collier, Dennison, and Kessel. Compl. at 75–76. The Court addresses

                                  15   each cause of action in turn.

                                  16          A. Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                                  17          “To plead a claim under section 10(b) and Rule 10b-5, Plaintiff must allege: (1) a material

                                  18   misrepresentation or omission; (2) scienter; (3) a connection between the misrepresentation or

                                  19   omission and the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) loss

                                  20   causation.” Apollo Group, 774 F.3d at 603.

                                  21          Here, Defendants argue that Plaintiff fails to plead any material misrepresentation or

                                  22   omission. Specifically, Defendants claim that many of the alleged misrepresentations are

                                  23   protected by the PSLRA’s “Safe Harbor” Provision; many of the statements are nonactionable

                                  24   statements of corporate optimism; and that Plaintiff fails to plead falsity with respect to any of the

                                  25   alleged misrepresentations. Mot. at 7–20. Defendants also claim that Plaintiff fails to plead a

                                  26   strong inference of scienter. Id. at 20–24. The Court considers these arguments in turn.

                                  27          1. PSLRA Safe Harbor
                                  28                                                     13
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 14 of 38




                                   1           The Court begins with Defendants’ PSLRA safe harbor arguments. Under the PSLRA’s

                                   2   “Safe Harbor” Provision, 15 U.S.C. § 78u-5(c)(1), forward-looking statements are not actionable

                                   3   if either (1) the statements are identified as such and accompanied by meaningful cautionary

                                   4   statements; or (2) the plaintiff does not prove that the statement was made with “actual knowledge

                                   5   . . . that the statement was false or misleading.” In re Cutera Sec. Litig., 610 F.3d 1103, 1112 (9th

                                   6   Cir. 2010) (alteration omitted); see also McGovney v. Aerohive Networks, Inc., 367 F. Supp. 3d

                                   7   1038, 1060 (N.D. Cal. 2019) (“[I]f a forward-looking statement is not identified as a forward-

                                   8   looking statement or is unaccompanied by meaningful cautionary statements, then the statement is

                                   9   actionable only if the plaintiff proves that the forward-looking statement ‘was made with actual

                                  10   knowledge . . . that the statement was false or misleading.’”).

                                  11           As an initial matter, the Court must determine which alleged misstatements attributed to

                                  12   Defendants are accurately characterized as forward-looking statements and therefore potentially
Northern District of California
 United States District Court




                                  13   subject to the PSLRA safe harbor. Defendants contend that “[a]t least statements 3, 4, 5, 9, 11, 12,

                                  14   13, 14, 15, 16, 17, 18, 19, 21, 22, 23, and 24 are protected forward-looking statements.” Mot. at 8

                                  15   n.4. Plaintiff disagrees. According to Plaintiff, all of these statements instead comprise

                                  16   “statements relating to the current status of a Company’s operations.” Opp’n at 13 (emphasis in

                                  17   original).

                                  18           The Court agrees that statements 3, 4, 5, 11, 12, 13, 14, 17, 18, 21, 22, 23, and 24 are

                                  19   forward-looking and hence possibly subject to the PSLRA safe harbor. Under Ninth Circuit law, a

                                  20   forward-looking statement is “any statement regarding (1) financial projections, (2) plans and

                                  21   objectives of management for future operations, (3) future economic performance, or (4) the

                                  22   assumptions underlying or related to any of these issues.” No. 84 Emp’r-Teamster Joint Council

                                  23   Pension Trust Fund v. Am. W. Holding Corp., 320 F.3d 920, 936 (9th Cir. 2003) (internal

                                  24   quotation marks omitted). Statements 3, 4, 5, 11, 12, 13, 14, 17, 18, 21, 22, 23, and 24 concern

                                  25   “financial projections” and the “future economic performance” of Flex and thus are forward-

                                  26   looking.

                                  27           Specifically, statements 3, 4, 5, 11, 12, 13, 14, 17, 18, 21, 22, 23, and 24 address the Nike

                                  28                                                     14
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 15 of 38




                                   1   contract’s projected profitability. For example, Statement 3 consists of Defendant Collier’s

                                   2   statement that “[w]e cross into profits in the last quarter, next year, in Q4 of fiscal 2018.” ECF

                                   3   No. 125-1 (“App’x A”) at 2 (emphasis and internal quotation marks omitted). Similarly, statement

                                   4   5 consists of Defendant Collier’s statement that “[w]e anticipate and see profitability being

                                   5   achieved in Q4 next year and then sustaining that going forward. . . . Flex has a clear line of sight

                                   6   and conviction around hitting profitability and sustaining profitability from that point forward . . .

                                   7   .” Id. at 3 (emphasis and internal quotation marks omitted)). Statements of this nature represent

                                   8   paradigmatic forward-looking statements under the PSLRA. See, e.g., Police Ret. Sys. of St. Louis

                                   9   v. Intuitive Surgical, Inc., 759 F.3d 1051, 1058 (9th Cir. 2014) (“The alleged misstatements in

                                  10   analyst calls are classic growth and revenue projections, which are forward-looking on their

                                  11   face.”); see also, e.g., App’x A at 6 (Statement 12: “[W]e anticipate, as we exit this year, being at

                                  12   a breakeven, which allows us to see some real good accretion into EPS into fiscal ’19 and
Northern District of California
 United States District Court




                                  13   beyond.” (emphasis omitted)); id. at 11 (Statement 21: “We now believe we have a way of

                                  14   operating that will move it to second half profitability.” (emphasis and internal quotation marks

                                  15   omitted)); id. at 12 (Statement 22: “[t]he overall opportunity remains unchanged for Flex meaning

                                  16   that over time this should be and can be easily a $1 billion[-]plus opportunity. . . . As we go into

                                  17   this fiscal year, it will improve dramatically, so we talked about significant year-over-year growth,

                                  18   again, getting into profitability at some point in the second half of the year.” (emphasis and

                                  19   internal quotation marks omitted)); id. (Statement 23: “We remain confident in achieving our

                                  20   target for profitability during the second half of fiscal 2019.” (emphasis and internal quotation

                                  21   marks omitted)).

                                  22           Nonetheless, Plaintiff asserts that Statements 4, 9, 11, 13, and 18 “and other similar

                                  23   statements” that Plaintiff does not specify are not forward-looking because they contain “present

                                  24   tense statements.” Opp’n at 13–14; see App’x A at 2 (Statement 4: “On track to have meaningful

                                  25   revenue in FY18”); id. at 6 (Statement 11: “[O]ur expectation is always in the fiscal year we

                                  26   would cross-over into break-even. We still believe that’s the right target . . . .”); id. at 7

                                  27   (Statement 13: “[W]e still look at what we said back in May has been very much intact.”); id. at 10

                                  28                                                      15
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 16 of 38




                                   1   (Statement 18: “Q4 is where we’re focusing on breaking even as we exit the year.”). Plaintiff is

                                   2   incorrect in this argument.

                                   3          The mere fact that a forward-looking statement contains present-tense prefatory language

                                   4   does not remove it from the potential scope of the PSLRA safe harbor. See, e.g., Intuitive

                                   5   Surgical, Inc., 759 F.3d at 1058 (finding “we continue to expect dVP procedures to grow

                                   6   approximately 40%” forward-looking); In re Facebook, Inc. Sec. Litig., 405 F. Supp. 3d 809 (N.D.

                                   7   Cal. 2019) (finding “[w]e believe [GDPR impacts on ads] will be relatively minor” forward-

                                   8   looking); City of Roseville Emps.’ Ret. Sys. v. Sterling Fin. Corp., 963 F. Supp. 2d 1092, 1123

                                   9   (E.D. Wash. 2013), aff’d, 691 F. App’x 393 (9th Cir. 2017) (similar “we believe” statement

                                  10   forward-looking). Indeed, as other courts have noted, every projection depends to some extent

                                  11   “on the current state of affairs.” Wochos v. Tesla, Inc., No. 17-cv-05828-CRB, 2018 WL

                                  12   4076437, at *5 (N.D. Cal. Aug. 27, 2018). If the Court accepted Plaintiff’s argument that present
Northern District of California
 United States District Court




                                  13   tense language were enough, “the distinction between present statements and forward-looking

                                  14   statements would collapse.” Id. (rejecting argument that company “on track” to meet projection

                                  15   was not forward-looking).

                                  16          Statements 9, 15, and 16 are different. Indeed, statements 9, 15, and 16 contain forward-

                                  17   looking portions and non-forward-looking portions. They therefore constitute “mixed

                                  18   statements.” For instance, in statement 9, Plaintiff points to the fact that Defendant Dennison

                                  19   stated that “[w]e have to drive significant volume, which we’re doing today,” and that therefore

                                  20   “we will be at breakeven or better by the end of the year as we’ve said before.” App’x A at 5.

                                  21   The former portion of the statement is not protected by the safe harbor because it constitutes a

                                  22   claim that Flex was “driv[ing] significant volume” at the time the statement was made. The latter

                                  23   statement, however, is forward-looking and potentially subject to the safe harbor. The same is true

                                  24   for statements 15 and 16. Id. at 8 (Statement 15: “We see multiple signs of the accelerated scaling

                                  25   effects,” and “[Y]ou’re going to see a natural progression up as we scale that further with the

                                  26   target of exiting this year at breakeven”); id. (Statement 16: “This move improved efficiency and

                                  27   helped reduce operating losses in line with expectations,” and “Our objectives of moving this

                                  28                                                    16
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 17 of 38




                                   1   project towards the breakeven level exiting our Q4 remains unchanged.”). The Ninth Circuit has

                                   2   instructed that “where defendants make mixed statements containing non-forward-looking

                                   3   statements as well as forward-looking statements, the non-forward-looking statements are not

                                   4   protected by the safe harbor of the PSLRA.” In re Quality Sys., Inc. Secs. Litig., 865 F.3d 1130,

                                   5   1142 (9th Cir. 2017). Hence, the non-forward-looking portions of statements 9, 15, and 16 are not

                                   6   protected by the PSLRA safe harbor.

                                   7          Finally, Defendants contend that statement 19 is forward-looking. Mot. at 8 n.4. The

                                   8   Court disagrees. Statement 19 constitutes a statement about Flex’s then-contemporaneous needs

                                   9   in order to achieve success with the Nike contract: “So this is the key thing we need. We don’t

                                  10   need any more optimizations of a factory. We have good factory flow. We just need the right

                                  11   content to run . . . . And this is what we need to get to profitability: the right shoe with the right

                                  12   automation system.” App’x A at 10. Hence, statement 19 is a non-forward-looking statement.
Northern District of California
 United States District Court




                                  13          In sum, the Court concludes that statements 3, 4, 5, 11, 12, 13, 14, 17, 18, 21, 22, 23, and

                                  14   24 are forward-looking statements. Portions of statements 9, 15, and 16 are also forward-looking.

                                  15   These statements are therefore subject to the PSLRA’s safe harbor if the statements are

                                  16   accompanied by meaningful cautionary language. The Court proceeds to consider that question.

                                  17              a. Meaningful Cautionary Language
                                  18          Defendants argue that statements 3, 4, 9, 11, 16, 17, 21, 23, and 24 were identified as

                                  19   forward-looking and accompanied by meaningful cautionary language when they were made.

                                  20   Mot. at 8. Thus, according to Defendants, these statements are protected by the PSLRA safe

                                  21   harbor. Id. Plaintiff, on the other hand, contends that none of the foregoing statements was

                                  22   accompanied by meaningful cautionary language. Opp’n at 14–15

                                  23          The Court agrees with Defendants. Statements 3, 4, 9, 11, 16, 17, 21, 23, and 24 were all

                                  24   made in the context of earnings calls and investor presentations. App’x A at 2, 8–9, 10–13.

                                  25   Specifically, statements 3, 11, 16, 17, 23 and 24 were made on earnings calls, at the outset of

                                  26   which Defendants declared, “Today’s call . . . contains forward-looking statements, which are

                                  27   based on current expectations and assumptions that are subject to risks and uncertainties, and

                                  28                                                      17
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 18 of 38




                                   1   actual results could materially differ. Such information is subject to change and we undertake no

                                   2   obligation to update these forward-looking statements. For a discussion of the risks and

                                   3   uncertainties, see our most recent filings with the Securities and Exchange Commission, including

                                   4   our current annual and quarterly reports.” E.g., ECF No. 128-2 (Jan. 2016 earnings call transcript).

                                   5   Similarly, statements 4, 9, and 21 were made in the course of investor presentations preceded by

                                   6   similar declarations. E.g., ECF No. 128-6 (May 10, 2017 Investor Day transcript) at 4 (“This

                                   7   meeting and these presentations contain forward-looking statements, which are based on current

                                   8   expectations and assumptions that are subject to risks and uncertainties, and actual results could

                                   9   materially differ. Such information is subject to change and we undertake no obligation to update

                                  10   these forward-looking statements. For a discussion of the risks and uncertainties, see our most

                                  11   recent filings with the SEC, including our current annual and quarterly reports.”).

                                  12          The referenced SEC filings in turn contain cautionary language regarding the risks and
Northern District of California
 United States District Court




                                  13   uncertainties that could cause Flex’s results to differ materially from those in the forward-looking

                                  14   statements. The SEC filings specifically noted that “[w]e may not have sufficient capacity at any

                                  15   given time to meet our customers’ demands,” “[o]ur customers may cancel their orders, change

                                  16   production quantities or locations, or delay production . . . . We generally do not obtain firm,

                                  17   long-term purchase commitments from our customers,” Flex may be subject to “difficulties in

                                  18   staffing and geographic labor shortages,” and “[w]e may not be able to reduce costs, incorporate

                                  19   changes in costs into the selling prices of our products, or increase operating efficiencies as we

                                  20   ramp production of our products, which would adversely affect our margins and our results of

                                  21   operations.” E.g., ECF No. 128-19 at 14, 16, 17.

                                  22          These operational difficulties are of the same nature as the ones that Plaintiff alleges

                                  23   rendered the forward-looking statements false. As discussed, Plaintiff specifically alleges that

                                  24   Defendants suffered from “significant issues with efficiencies throughout the Nike contract,”

                                  25   “Flex’s quality yield was low and thus Flex was not meeting the weekly production demand,”

                                  26   “Flex was [] unable to acquire raw materials from Asia fast enough to manufacture the volume of

                                  27   shoes required,” and “Flex’s employees working on the Nike contract primarily came from

                                  28                                                    18
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 19 of 38




                                   1   electronics backgrounds and were not trained to work on shoe manufacturing.” Compl. ¶¶ 71, 83,

                                   2   85, 86. Plaintiff nevertheless asserts that the cautionary language is inadequate because the

                                   3   language does not specifically “mention[] the concept of breakeven, the Nike contract,” or “the

                                   4   possibility that poor quality, lack of materials, and personnel issues would result in [Flex’s] failure

                                   5   to achieve breakeven and the cancellation of the critical Nike contract.” Opp’n at 15. Plaintiff

                                   6   overstates the cautionary language requirement.

                                   7          As an initial matter, although the SEC filings in the instant case do not use the phrase

                                   8   “breakeven,” the filings clearly state that “[w]e may not be able to reduce costs, incorporate

                                   9   changes in costs into the selling prices of our products, or increase operating efficiencies as we

                                  10   ramp production of our products, which would adversely affect our margins and our results of

                                  11   operations.” ECF No. 128-19 at 16. This language encompasses Flex’s potential inability to

                                  12   achieve profitability as to a particular product—in other words, to “break-even.” Further, In re
Northern District of California
 United States District Court




                                  13   Cutera Securities Litigation, 610 F.3d 1103 (9th Cir. 2010), is instructive. In In re Cutera, the

                                  14   defendant allegedly failed to disclose the poor performance of a sales initiative in which junior

                                  15   sales representatives were tasked with selling a low-priced laser. Id. at 1107. The Ninth Circuit

                                  16   held that the statement that “factors like Cutera’s ‘ability to continue increasing sales performance

                                  17   worldwide’ could cause variance in the results” was sufficient to constitute meaningful cautionary

                                  18   language. Id. The Ninth Circuit did not require that the defendant specifically mention the sales

                                  19   initiative or product at issue. Here, too, Ninth Circuit law imposes no requirement that cautionary

                                  20   language specifically refer to the Nike contract or use the phrase “break-even.”

                                  21          Plaintiff makes two arguments that the PSLRA safe harbor nevertheless does not apply to

                                  22   the foregoing statements. First, Plaintiff claims that because “Plaintiff has alleged particularized

                                  23   facts showing that Defendants had ‘actual knowledge’ that the statements were materially false or

                                  24   misleading when made,” the safe harbor cannot apply. Opp’n at 16. The Ninth Circuit has

                                  25   squarely foreclosed this argument. See, e.g., In re Cutera Sec. Litig., 610 F.3d at 1113 (“[T]he

                                  26   logical reading of the [PSLRA] is simply to take it as written—subsections (A) and (B) and their

                                  27   subpoints each offer safe harbors for different categories of forward-looking statements. The

                                  28                                                     19
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 20 of 38




                                   1   defendants’ state of mind is not relevant to subsection (A).”). Second, Plaintiff contends that

                                   2   because the foregoing statements allegedly “omitted facts . . . regarding Flex’s failure to meet shoe

                                   3   production targets due to severe operational problems,” the statements are also not subject to the

                                   4   PSLRA safe harbor. Opp’n at 16. Plaintiff misconstrues the cited authority. The PSLRA safe

                                   5   harbor may not apply when a plaintiff challenges an omission of historical fact. In such a case, the

                                   6   challenged “omission is not ‘a projection of revenues, income (including income loss), earnings

                                   7   (including earnings loss) per share, capital expenditures, dividends, capital structure, or other

                                   8   financial items,’ 15. U.S.C. § 78u-5(i)(1)(A), but rather a contemporaneous fact.” Prodanova v.

                                   9   H.C. Wainwright & Co., LLC, No. LA CV17-07926 JAK (ASx), 2018 WL 8017791, at *13 (C.D.

                                  10   Cal. Dec. 11, 2018). Here, as discussed, the challenged statements are projections made by

                                  11   Defendants about the Nike contract’s future profitability; that is, Defendants’ claims that the Nike

                                  12   contract would become profitable by March 2018 or the second half of fiscal year 2019. These
Northern District of California
 United States District Court




                                  13   statements are subject to the PSLRA safe harbor. See Intuitive Surgical, 759 F.3d at 1058 (“The

                                  14   alleged misstatements in analyst calls are classic growth and revenue projections, which are

                                  15   forward-looking on their face.”).

                                  16          The Court thus concludes that the foregoing cautionary language is sufficient. Hence,

                                  17   statements 3, 4, 11, 17, 21, 23, and 24 are subject to the PSLRA safe harbor. The same is true for

                                  18   the forward-looking portions of statements 9 and 16. The Court therefore GRANTS Defendants’

                                  19   motion to dismiss to the extent Plaintiff’s claim under section 10(b) and Rule 10b-5 concerns

                                  20   statements 3, 4, 11, 17, 21, 23, 24, and the forward-looking portions of statements 9 and 16. The

                                  21   Court now turns to Defendants’ argument that many of the Challenged Statements are

                                  22   nonactionable statements of corporate optimism.

                                  23          2. Nonactionable Statements of Corporate Optimism
                                  24          Defendants further argue that many of the allegedly false or misleading statements are not

                                  25   actionable because they are mere statements of corporate optimism. Indeed, according to

                                  26   Defendants, “[a]t least Statements 1, 2, 4, 6, 7, 8, 9, 10, 13, 15, 16, 19, and 20 are nonactionable

                                  27   puffery.” Mot. at 10 n.7. Plaintiff responds that many of these statements were “verifiably false

                                  28                                                     20
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 21 of 38




                                   1   when made” by Defendants. Opp’n at 17.

                                   2          In the Ninth Circuit, “vague, generalized assertions of corporate optimism or statements of

                                   3   ‘mere puffing’ are not actionable material misrepresentations under federal securities laws”

                                   4   because no reasonable investor would rely on such statements. In re Impac Mortg. Holdings, Inc.,

                                   5   554 F. Supp. 2d 1083, 1096 (C.D. Cal. 2008) (citing Glen Holly Entm’t, Inc. v. Tektronix, Inc.,

                                   6   352 F.3d 367, 379 (9th Cir. 2003)); In re Cutera, 610 F.3d at 1111 (“[P]rofessional investors, and

                                   7   most amateur investors as well, know how to devalue the optimism of corporate executives.”).

                                   8   This is because “[w]hen valuing corporations, . . . investors do not rely on vague statements of

                                   9   optimism like ‘good,’ ‘well-regarded,’ or other feel good monikers.” Id.; see also In re iPass, Inc.

                                  10   Sec. Litig., 2006 WL 496046, at *4 (N.D. Cal. Feb. 28, 2006) (generalized statements of optimism

                                  11   are not actionable because they are “‘not capable of objective verification,’” and “‘lack[] a

                                  12   standard against which a reasonable investor could expect them to be pegged.’” (quoting
Northern District of California
 United States District Court




                                  13   Grossman v. Novell, Inc., 120 F.3d 1112, 1119 (10th Cir. 1997)).

                                  14          Thus, for example, a district court in this district has held the following statements to be

                                  15   nonactionable statements of corporate optimism: “[w]e are very pleased with the learning from our

                                  16   pilot launch,” “so far we’re getting really great feedback,” and “we are very pleased with our

                                  17   progress to date.” Wozniak v. Align Tech., Inc., 850 F. Supp. 2d 1029, 1036–37 (N.D. Cal. 2012).

                                  18   Likewise, “statements projecting ‘excellent results,’ a ‘blowout winner’ product, ‘significant sales

                                  19   gains,’ and ‘10% to 30% growth rate over the next several years’” have been held to constitute

                                  20   mere puffery. In re Cornerstone Propane Partners, L.P. Sec. Litig., 355 F. Supp. 2d 1069, 1087

                                  21   (N.D. Cal. 2005); see also In re Copper Mountain Sec. Litig., 311 F. Supp. 2d 857, 868–89 (N.D.

                                  22   Cal. 2004) (“[R]un-of-the-mill” statements such as “business remained ‘strong’” are not actionable

                                  23   under § 10(b)); In re LeapFrog, 527 F. Supp. 2d at 1050 (vague statements such as “[t]his is going

                                  24   to be a very big second half for us” were not actionable under § 10(b)); City of Royal Oak Ret. Sys.

                                  25   v. Juniper Networks, Inc., 880 F. Supp. 2d 1045, 1064 (N.D. Cal. 2012) (statements that “[b]oth

                                  26   Verizon and AT&T are strong partners,” company has “strong demand metrics and good

                                  27   momentum” and “our demand indicators are strong, our product portfolio is robust” are

                                  28                                                    21
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 22 of 38




                                   1   nonactionable statements of corporate optimism). “The distinguishing characteristics of puffery

                                   2   are vague, highly subjective claims as opposed to specific, detailed factual assertions.” Stearns v.

                                   3   Select Comfort Retail Corp., No. 08-CV-02746 JF, 2009 WL 1635931, at *11 (N.D. Cal. June 5,

                                   4   2009).

                                   5            Here, the Court finds that statements 1, 2, 9, and 10 are nonactionable statements of

                                   6   corporate optimism. Statements 1 and 10 both consist of statements that Flex’s “Sketch-to-Scale

                                   7   strategy remains firmly on track.” App’x A at 1, 5. However, the complaint specifically alleges

                                   8   that the “Sketch-to-Scale” strategy is “a broad[] and [] diverse strategy” that extends beyond

                                   9   Flex’s Nike contract. Compl. ¶ 51. The concept of an amorphous “strategy” being “on track” is

                                  10   inherently subjective. Hence, statements 1 and 10 are nonactionable statements of corporate

                                  11   optimism. See Stearns, 2009 WL 1635931, at *11 (explaining that “vague, highly subjective

                                  12   claims” amount to nonactionable corporate optimism).
Northern District of California
 United States District Court




                                  13            With respect to statement 2, Plaintiff challenges Defendant McNamara’s statement that

                                  14   “the innovations that [Nike is] seeing coming out of our team, that is our team, our guys and their

                                  15   guys, are probably above expectation of what they anticipated. . . . [T]he results that they’re seeing

                                  16   are above expectations.” App’x A at 1. The proposition that unspecified “innovations” by Flex

                                  17   were “above [Nike’s] expectations” is also the kind of feel-good corporate speak that is not

                                  18   actionable. See, e.g., Wozniak, 850 F. Supp. 2d at 1036–37 (explaining that assertions such as “so

                                  19   far we’re getting really great feedback” are nonactionable corporate optimism).

                                  20            The same is true as to statement 9. Indeed, to the extent that statement 9 is not forward-

                                  21   looking, the statement amounts to the vague claim that Flex was “driv[ing] significant volume” in

                                  22   relation to the Nike contract. App’x A at 5; In re Cornerstone Propane Partners, L.P. Sec. Litig.,

                                  23   355 F. Supp. 2d at 1087 (noting that “statements projecting ‘excellent results,’ a ‘blowout winner’

                                  24   product, ‘significant sales gains,’ and ‘10% to 30% growth rate over the next several years’” have

                                  25   been held to constitute mere puffery). Statements 1, 2, 9, and 10 are tantamount to the kind of

                                  26   “feel-good” language that is not actionable under federal securities law.

                                  27            Accordingly, the Court finds statements 1, 2, 9, and 10 to be nonactionable statements of

                                  28                                                     22
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 23 of 38




                                   1   corporate optimism. Thus, the Court GRANTS Defendants’ motion to dismiss to the extent

                                   2   Plaintiff’s claim under section 10(b) and Rule 10b-5 challenges statements 1, 2, 9, and 10. The

                                   3   Court now proceeds to consider Defendants’ arguments concerning falsity.

                                   4          3. Falsity
                                   5          To assert a claim under the PSLRA, the plaintiff must plead with particularity, inter alia,

                                   6   the element of falsity. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009).

                                   7   “The PSLRA has exacting requirements for pleading ‘falsity.’” Metzler Inv. GMBH v. Corinthian

                                   8   Colleges, Inc., 540 F.3d 1049, 1070 (9th Cir. 2008). To satisfy these “exacting requirements,” a

                                   9   plaintiff must plead “specific facts indicating why” the statements at issue were false. Id.;

                                  10   Ronconi v. Larkin, 253 F.3d 423, 434 (9th Cir. 2001) (“Plaintiffs’ complaint was required to allege

                                  11   specific facts that show” how statements were false); see also In re Stratosphere Corp. Sec. Litig.,

                                  12   1997 WL 581032, at *13 (D. Nev. May 20, 1997) (to plead falsity, plaintiff must provide
Northern District of California
 United States District Court




                                  13   “evidentiary facts contemporary to the alleged false or misleading statements from which this

                                  14   court can make inferences permissible under Rule 9(b)”). Moreover, to be actionable, a statement

                                  15   must be false “at [the] time by the people who made them.” Larkin, 253 F.3d at 430. “The fact

                                  16   that [a] prediction proves to be wrong in hindsight does not render the statement untrue when

                                  17   made.” In re VeriFone Sec. Litig., 11 F.3d 865, 871 (9th Cir. 1993).

                                  18          First, Defendants assert that the accounts provided by Plaintiff’s confidential witnesses

                                  19   “lack the requisite specificity, reliability, and personal knowledge. Further, none of the accounts

                                  20   are inconsistent with any of Defendants’ statements” about the Nike contract’s profitability. Mot.

                                  21   at 16 (emphasis omitted). Second, Defendants claim that Plaintiff “fails to allege particularized

                                  22   facts showing that any of Defendants’ other statements were false.” Id. at 17–18. The Court

                                  23   addresses these arguments in turn

                                  24                  a. Confidential Witnesses and Profitability Projections
                                  25          Plaintiff’s allegations that the challenged statements are false depend on information

                                  26   provided by six confidential witnesses. Specifically, Plaintiff claims that “[a]ccording to [the six]

                                  27   former Company employees, . . . Flex was consistently missing the production targets that were

                                  28                                                    23
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 24 of 38




                                   1   required to breakeven.” E.g., Compl. ¶¶ 130, 133, 142, 150; see also, e.g., id. at ¶ 152 (alleging

                                   2   that statement 8 was false “for the same reasons set forth in paragraphs 132–134 herein”); id. at ¶

                                   3   152 (alleging that statement 10 was false “for the same reasons set forth in paragraphs 128–130

                                   4   herein”); id. at ¶ 171 (alleging that statement 13 was false “for the same reasons set forth in

                                   5   paragraphs 132–134, 140–143 herein”).

                                   6           “[A] complaint relying on statements from confidential witnesses must pass two hurdles to

                                   7   satisfy the PSLRA pleading requirements.” Zucco, 552 F.3d at 995. “First, the confidential

                                   8   witnesses . . . must be described with sufficient particularity to establish their reliability and

                                   9   personal knowledge.” Id. “Second, those statements which are reported by confidential witnesses

                                  10   with sufficient reliability and personal knowledge must themselves be indicative of” falsity. Id.

                                  11   The Court addresses the two Zucco prongs in turn.

                                  12                   i. Zucco Prong One
Northern District of California
 United States District Court




                                  13           As to the first prong, for a confidential witness’s allegation to be credited at the pleading

                                  14   stage, the confidential witness must be described “with sufficient particularity to support the

                                  15   probability that a person in the position occupied by the source would possess the information

                                  16   alleged.” Id. (quoting In re Daou Sys., Inc., 411 F.3d 1006, 1015 (9th Cir. 2005)); Inchen Huang

                                  17   v. Higgins, No. 17-CV-04830-JST, 2019 WL 1245136, at *6 (N.D. Cal. Mar. 18, 2019) (“Second,

                                  18   the [former employees’] statements must ‘themselves be indicative of’ the elements in question;

                                  19   here, falsity . . . .”). To determine whether a confidential witness has the requisite knowledge,

                                  20   courts look to the “level of detail provided by the confidential sources, the corroborative nature of

                                  21   the other facts alleged (including from other sources), the coherence and plausibility of the

                                  22   allegations, the number of sources, the reliability of the sources, and similar indicia.” Zucco, 552

                                  23   F.3d at 995 (quoting Daou, 411 F.3d at 1015).

                                  24           Defendants challenge each of the six CWs on the grounds that “Plaintiff fails to establish

                                  25   the reliability and personal knowledge of the CWs.” Mot. at 12. Accordingly, the Court first

                                  26   considers whether the CWs are described in the complaint with “sufficient particularity to

                                  27   establish their reliability and personal knowledge.” Zucco, 552 F.3d at 995. As an initial matter,

                                  28                                                      24
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 25 of 38




                                   1   the complaint provides no information about the identity of CW6 beyond the fact that CW6 “was

                                   2   an employee on the Nike project from 2017 until Q1 2018 in Guadalajara, Mexico.” Compl. ¶ 46.

                                   3   At a bare minimum, the Ninth Circuit requires that the complaint describe the confidential

                                   4   witnesses with a “large degree of specificity,” including the witnesses’ job description and also his

                                   5   or her “responsibilities.” See Daou, 411 F.3d at 1016.

                                   6          Plaintiff seeks to overcome this deficiency by noting that “Plaintiff will provide additional

                                   7   information, including CW6’s exact position titles[,] to the Court for an in camera inspection at

                                   8   the Court’s request.” Compl. ¶ 46 n.3. The Court is sympathetic to Plaintiff’s desire to preserve

                                   9   CW6’s anonymity. However, the PSLRA imposes pleading requirements. See Zucco, 552 F.3d at

                                  10   995 (“[A] complaint relying on statements from confidential witnesses must pass two hurdles to

                                  11   satisfy the PSLRA pleading requirements.”). Plaintiff may not sidestep these requirements by

                                  12   providing the necessary details to the Court in camera. See In re Dot Hill Sys. Corp. Sec. Litig.,
Northern District of California
 United States District Court




                                  13   594 F. Supp. 2d 1150, 1162 (S.D. Cal. 2008) (“The Court has found no precedent in the law of

                                  14   federal securities fraud allowing in camera review of details about confidential witnesses (as

                                  15   plaintiffs propose) instead of pleading those details within the complaint.”). The Court thus

                                  16   cannot consider the statements of CW6, because the complaint fails to describe CW6 with

                                  17   sufficient particularity to “establish [her] reliability and personal knowledge.” Zucco, 552 F.3d at

                                  18   995.

                                  19          By contrast, Plaintiff provides some details about the other five CWs. As to CW3 and

                                  20   CW4, however, the complaint provides only the relevant job titles, with no accompanying

                                  21   description of what those titles entailed. Specifically, the complaint provides only that CW3 “was

                                  22   a Human Resources Generalist in Flex’s Human Resources department in Guadalajara, Mexico

                                  23   from April 2017 to October 2017,” and CW4 “was a Flex Senior Director for Global Account

                                  24   Management from January 2013 to December 2018.” Compl. ¶¶ 43–44. Thus, with respect to

                                  25   CW3 and CW4, “the complaint is lacking important details about the CWs’ employment

                                  26   information, including ‘his or her job description and responsibilities,’ or duties.” McGovney v.

                                  27   Aerohive Networks, Inc., 367 F. Supp. 3d 1038, 1053 (N.D. Cal. 2019) (quoting Zucco, 552 F.3d

                                  28                                                    25
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 26 of 38




                                   1   at 996). As discussed, at a bare minimum, the Ninth Circuit requires that the complaint describe

                                   2   the confidential witnesses with a “large degree of specificity,” including not just the witnesses’ job

                                   3   description, but also his or her “responsibilities.” See Daou, 411 F.3d at 1016. This lack of

                                   4   specificity renders statements by CW3 and CW4 unreliable under Daou. See, e.g., Applestein v.

                                   5   Medivation, Inc., 561 F. App’x 598, 600 (9th Cir. 2014) (affirming district court’s finding that the

                                   6   complaint failed to allege with requisite particularity the responsibilities of the CWs and facts

                                   7   supporting an inference that the CWs had personal knowledge of relevant information).

                                   8           The lack of specificity as to CW3 and CW4 is particularly significant in light of the

                                   9   assertions CW3 and CW4 make in the complaint. Specifically, in the complaint, CW3 makes

                                  10   numerous production-related claims, such as the claim that “Flex was experiencing 2.5 times the

                                  11   rejections that were expected from Nike (i.e., if Nike was expecting 2%, Flex was experiencing a

                                  12   5% rejection rate).” Compl. ¶ 84. Similarly, CW4 describes various factory-related “execution
Northern District of California
 United States District Court




                                  13   issues” and “operational issues” in connection with the Nike contract. Id. ¶ 71. However, CW3 is

                                  14   alleged to have been a “Human Resource Generalist,” and CW4 is alleged to have been an account

                                  15   manager. Id. ¶¶ 43–44. It is unclear how CW3 and CW4 would have firsthand knowledge of

                                  16   operational issues in Flex’s factories given their alleged roles. A lack of allegations concerning

                                  17   personal knowledge therefore renders the statements of CW3 and CW4 unreliable. See, e.g.,

                                  18   Applestein, 861 F. Supp. 2d at 1037 (“Even if Plaintiffs had provided more complete descriptions

                                  19   of the confidential witnesses, the statements are still unreliable. First, Plaintiffs fail to adequately

                                  20   allege that the confidential witnesses were in a position to have the knowledge they profess.

                                  21   Plaintiffs do not state that any of the confidential witnesses were connected to Organica’s work for

                                  22   Medivation; for example, the TAC does not explain what a Senior Technology Engineer does and

                                  23   why someone in that position would have knowledge about the Dimebon pills produced for the

                                  24   Phase 2 study.”); Weiss v. Amkor Tech., Inc., 527 F. Supp. 2d 938, 955 (D. Ariz. 2007) (“The

                                  25   Court notes that the SAC does generally describe the CWs job titles; however, the SAC fails to

                                  26   allege facts showing how the CWs possess the information attributed to them, that the CWs were

                                  27   involved in Amkor’s forecasting process or that the CWs were in a position to possess knowledge

                                  28                                                      26
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 27 of 38




                                   1   about the forecasting process.”).

                                   2          By contrast, as to CW1, CW2, and CW5, the complaint provides specific job titles and

                                   3   discusses roles and responsibilities. As to CW1, the complaint alleges that “CW1 worked for Flex

                                   4   in Guadalajara from January 2017 to October 2017 as the Director of Supply Chain,” and that “in

                                   5   her role, [CW1] worked closely with Nike to identify local suppliers in Mexico.” Compl. ¶ 41.

                                   6   As to CW2, the complaint alleges that CW2 “was the Business Excellence Manager for the Nike

                                   7   factory in Guadalajara from January 2016 to September 2017. In this role, CW2 was responsible

                                   8   for continuous improvement activities such as improving processes in operations, reducing

                                   9   headcounts and waste, and the layout of machines on the floor.” Id. ¶ 42. Finally, as to CW5,

                                  10   “CW5 worked for Flex in Guadalajara, Mexico from November 2006 until September 2019 as a

                                  11   Director of Indirect Procurement (Commodity Management). In CW5’s role as a Director of

                                  12   Indirect Procurement, CW5 was responsible for developing indirect material sourcing and supply
Northern District of California
 United States District Court




                                  13   base strategies in China, South East Asia, and the Americas. In addition, CW5 developed scrap

                                  14   and waste management strategies and worked directly on the Nike contract on scrap management

                                  15   at Flex’s North Campus (where the Nike production facility was located).” Id. ¶ 45.

                                  16          Defendants broadly argue that the assertions of CW1, CW2, and CW5 should be

                                  17   discounted because Plaintiff alleged “no basis for personal knowledge” as to the assertions.

                                  18   Defendants’ argument is true to some extent. For instance, CW1 alleges that “the people initially

                                  19   hired to work on the Nike project in Guadalajara did not have the right skills or abilities.” Id. ¶ 86.

                                  20   It is not clear how CW1, whose role seemingly only entailed “identify[ing] local suppliers in

                                  21   Mexico,” could speak to employment-related difficulties such as whether employees of Flex had

                                  22   “the right skills or abilities” for factory work of the kind required. Id. ¶ 41.

                                  23          However, in light of Plaintiff’s descriptions of the roles performed by CW1, CW2, and

                                  24   CW5, the Court may infer that CW1, CW2, and CW5 possessed firsthand knowledge as to the

                                  25   bulk of the statements alleged in the complaint that are attributed to them. For instance, CW1

                                  26   described “problems with suppliers of raw materials who were located in Asia,” which aligns with

                                  27   the complaint’s description of CW1 as “Director of Supply Chain” for Flex in Guadalajara. Id. ¶¶

                                  28                                                      27
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 28 of 38




                                   1   41, 85. Similarly, the complaint recounts CW5’s claims that “manufacturing issues created a

                                   2   significant amount of scrap, which she described as footwear that did not meet Nike’s

                                   3   manufacturing standard.” Id. ¶ 81. This aligns with the complaint’s allegation that “CW5

                                   4   developed scrap and waste management strategies and worked directly on the Nike contract on

                                   5   scrap management at Flex’s North Campus.” Id. ¶ 45.

                                   6          Accordingly, for the instant motion, the Court concludes that Plaintiff satisfies the first

                                   7   prong of the Zucco framework as to CW1, CW2, and CW5. The Court therefore proceeds to

                                   8   consider the second prong of the framework: whether the statements attributed to CW1, CW2, and

                                   9   CW5 are “themselves [] indicative of” falsity.

                                  10                  ii. Zucco Prong Two
                                  11          As to the second prong, Defendants contend that “the CW accounts, even if credited, are

                                  12   not indicative of falsity.” Reply at 8. Plaintiff, on the other hand, responds that “the CWs
Northern District of California
 United States District Court




                                  13   confirmed and corroborated that Flex was consistently missing the production targets that were

                                  14   required to breakeven at the end of FY2018 and at the second half of FY2019,” which rendered

                                  15   the Challenged Statements false. Opp’n at 21. The Court agrees with Defendants.

                                  16          As an initial matter, and as Defendants note, most of the Challenged Statements consist of

                                  17   “Defendants’ projections of future profitability or break-even.” Mot. at 16. Specifically,

                                  18   statements 3, 5, 9, 11, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, and 24 comprise Defendants’

                                  19   projections of the Nike contract’s future profitability. For instance, statement 3 consists of

                                  20   Defendant McNamara’s statement that with respect to the Nike operation, “We cross into profits

                                  21   in the last quarter, next year, in Q4 of fiscal 2018.” App’x A at 2. Statement 5 consists of

                                  22   Defendant Collier’s statement that with respect to the Nike operation, Flex “anticipate[d] and

                                  23   [saw] profitability being achieved in Q4 next year and then sustaining that going forward,” and

                                  24   that Flex had “a clear line of sight and conviction around hitting profitability and sustaining

                                  25   profitability from that point forward.” Id. at 3. The other Challenged Statements listed above

                                  26   follow this same format. See, e.g., App’x A at 12 (Statement 23: “We remain confident in

                                  27   achieving our target for profitability during the second half of fiscal 2019.”).

                                  28                                                     28
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 29 of 38




                                   1           The statements of CW1, CW2, and CW5 are not “themselves [] indicative of” falsity as to

                                   2   profitability projections of this nature. Indeed, only one of the CWs directly addresses the

                                   3   profitability of the Nike contract: CW5. According to CW5, “everyone knew at Flex, down to the

                                   4   factory workers, that they were never going to breakeven with the Nike contract.” Compl. ¶ 50.

                                   5   This statement is both conclusory and implausible. It is highly unlikely that everyone at Flex,

                                   6   down to the factory workers, was familiar enough with Flex’s financial arrangement with Nike to

                                   7   conclude that Flex was “never going to breakeven with the Nike contract.” Id. CW5’s conclusory

                                   8   statement about the knowledge of everyone at Flex falls well short of meeting the “exacting

                                   9   requirements for pleading ‘falsity’” imposed by the PSLRA. Metzler, 540 F.3d at 1070; see also

                                  10   Veal v. LendingClub Corp., 23 F. Supp. 3d 785, 815 (holding that a confidential witness’s “vague

                                  11   and conclusory references” as to the knowledge of third parties does not satisfy the PSLRA).

                                  12           All other statements made by CW1, CW2, and CW5 concern alleged operational
Northern District of California
 United States District Court




                                  13   difficulties that Flex experienced. However, these statements are not necessarily indicative of the

                                  14   falsity of the Defendants’ profitability projections. The Court addresses the relevant statements in

                                  15   turn.

                                  16           First, the complaint contains several statements by CW1. CW1 indicated “that Nike’s

                                  17   projections for how many shoes Flex would manufacture in Guadalajara increased significantly in

                                  18   early 2017 and were essentially doubling each month.” Compl. ¶ 73. “CW1 specifically recalled

                                  19   that by May 2017, Flex did not meet Nike’s projections.” Id. According to the complaint, “CW1

                                  20   also confirmed that Flex experienced operational problems with suppliers of raw materials who

                                  21   were located in Asia. CW1 stated that, due to the lead time, travel time and additional time for

                                  22   other issues that could arise, Flex lost flexibility when raw material orders were canceled or

                                  23   changed.” Compl. ¶ 85. These statements are not indicative of the falsity of Defendants’

                                  24   profitability projections. The first statement appears to concern “Nike’s projections” as to the

                                  25   number of shoes that Flex would produce, not Defendants’ projection as to profitability of Flex’s

                                  26   Nike operation. Moreover, the complaint elsewhere alleges that “the projections from Nike

                                  27   decreased after” May 2017, which contradicts CW1’s statement that Nike’s projections “were

                                  28                                                    29
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 30 of 38




                                   1   essentially doubling each month.” Compl. ¶¶ 73, 150. CW1’s second statement describes an

                                   2   operational difficulty that Flex encountered with no reference to a timeframe. The existence of an

                                   3   operational difficulty of this nature at some point during the Nike contract is not indicative of the

                                   4   falsity of Defendants’ profitability projections. See Golub v. Gigamon Inc., No. 17-CV-06653-

                                   5   WHO, 2019 WL 4168948, at *4 (N.D. Cal. Sept. 3, 2019) (“Golub has failed to show objective

                                   6   falsity with particularized facts that ‘directly contradict’ or are ‘necessarily inconsistent with’ the

                                   7   Updated Case C Projections.”).

                                   8          Second, the complaint contains statements by CW2. CW2 indicated that “there were

                                   9   issues with not meeting demand as a result of either not having materials on hand or needing to

                                  10   scrap product because they [i.e., the product] did not meet quality standards.” Compl. ¶ 72. The

                                  11   complaint thus alleges that “that Nike was ‘very upset’ with the results because Flex was not

                                  12   meeting its quality standards or demand and delivery targets.” Id. “CW2 [also] stated that
Northern District of California
 United States District Court




                                  13   beginning in February 2017, Nike was scrapping about 50% of the product, which was far short of

                                  14   the 93% or 96% acceptance rate that Nike required.” Id. ¶ 84. CW2’s statements concern Flex’s

                                  15   apparent difficulty in meeting Nike’s standards. As with CW1’s statements, the fact that Flex fell

                                  16   short of Nike’s expectations does not mean that Defendants’ own profitability projections were

                                  17   false. Moreover, CW2’s allegations lack specificity in time. CW2 indicated that Flex experienced

                                  18   a high scrap rate “beginning in February 2017,” but CW2 did not specify whether this problem

                                  19   continued into the future and, if so, for how long.

                                  20          Third, and finally, the complaint contains statements by CW5. Specifically, “CW5 stated

                                  21   that Flex was unable to meet the inventory levels per the agreement with Nike.” Compl. ¶ 73.

                                  22   The significance of “the inventory levels,” and their significance as to “the agreement with Nike”

                                  23   is entirely unelaborated. Thus, this statement is not indicative of the falsity of Defendants’

                                  24   profitability projections. As with CW2, CW5 makes more detailed allegations about Flex’s scrap

                                  25   product. According to CW5, Nike classified shoes produced by Flex as belonging to “A” class,

                                  26   “B” class, or “C” class. Id. ¶ 81. CW5 asserted that pursuant to the contract with Flex, Nike

                                  27   purchased “A” shoes as well as “a small percentage of B shoes to be sold at outlet stores.” Id.

                                  28                                                      30
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 31 of 38




                                   1   CW5 claimed that at some point in the relationship between Nike and Flex, pursuant to the Nike

                                   2   contract, “Flex was expected to produce 60,000 shoes” each day, “most of them being ‘A’ quality

                                   3   and a few of ‘B’ quality, which Nike would buy for sale in discount outlets.” Id. ¶ 82. However,

                                   4   Flex “never produced more than 20,000 Class A sneakers per day.” Id. These statements are also

                                   5   not indicative of the falsity of Defendants’ profitability projections. CW5 does not specify the

                                   6   point in time by which Nike began to expect Flex to produce 60,000 shoes. Further, noticeably

                                   7   absent from CW5’s statement is any indication as to the number or classification of the other

                                   8   shoes produced by Flex, and whether those shoes were still purchased by Nike, to the extent that

                                   9   they comprised acceptable “B” class shoes.

                                  10           At most, and taken in the light most favorable to Plaintiff, the statements of CW1, CW2,

                                  11   and CW5 indicate that Flex produced a lower number of high-quality shoes pursuant to the Nike

                                  12   contract than Nike had expected. However, as Defendants point out, the number of shoes that
Northern District of California
 United States District Court




                                  13   Flex produced only served as one variable that affected when the Nike contract would reach

                                  14   profitability for Flex. The profitability projections also necessarily depended on the price that

                                  15   Nike paid Flex for shoes across the relevant period, which may have varied as Flex expanded

                                  16   production lines and produced new Nike designs, as well as the costs Flex bore for shoe

                                  17   production, which may have also varied as Flex changed facilities and increased scale. Mot. at 17.

                                  18   The CWs and the complaint are utterly silent as to these other determinants of the Nike contract’s

                                  19   profitability for Flex.

                                  20           Plaintiff seeks to sidestep this deficiency. First, Plaintiff repeatedly asserts that “the CWs

                                  21   confirmed and corroborated that Flex was consistently missing the production targets that were

                                  22   required to breakeven.” Opp’n at 21 (emphasis added); Compl. ¶ 82. However, the CWs never

                                  23   tied the production targets they discussed with Flex’s ability to achieve profitability as to the Nike

                                  24   contract. Id. Instead, as discussed, the sole reference by the CWs to the Nike contract’s

                                  25   profitability was CW5’s conclusory statement that “everyone knew at Flex, down to the factory

                                  26   workers, that they were never going to breakeven with the Nike contract.” Compl. ¶ 50. Second,

                                  27   Plaintiff provides an “example of a breakeven analysis” in which Plaintiff makes arbitrary

                                  28                                                     31
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 32 of 38




                                   1   assumptions as to the costs Flex bore under the Nike contract for seemingly illustrative purposes.

                                   2   Id. ¶ 63. Plaintiff does not allege that these assumptions actually apply in the instant case. Indeed,

                                   3   in Plaintiff’s example, Plaintiff assumes that Flex’s variable costs are linear notwithstanding the

                                   4   fact that Flex moved into a new factory that Flex said was “specifically designed to optimize

                                   5   around the manufacturing requirements for our partner,” and the fact that Flex increased

                                   6   production scale in the middle of the relevant period. Id. ¶ 93. There is simply no indication in

                                   7   the complaint that the profitability of the Nike contract for Flex fit Plaintiff’s hypothetical model.

                                   8   In any amended complaint, see infra, Plaintiff is thus advised to more clearly tie the allegations of

                                   9   the CWs to Flex’s ability to achieve profitability as to the Nike contract.

                                  10          In short, the Court concludes that the statements of CW1, CW2, and CW5 are not

                                  11   indicative of falsity as to statements 3, 5, 9, 11, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, and 24, each

                                  12   of which constitutes a profitability projection concerning the Nike contract. Accordingly, the
Northern District of California
 United States District Court




                                  13   statements of CW1, CW2, and CW5 do not survive the PSLRA pleading standard as to the falsity

                                  14   of these alleged misrepresentations. In opposition to Defendants’ motion to dismiss, Plaintiff

                                  15   points to no other allegations in the complaint that “demonstrate the falsity” of these alleged

                                  16   misstatements. Opp’n at 18. Accordingly, the Court GRANTS Defendants’ motion to dismiss to

                                  17   the extent Plaintiff’s claim under section 10(b) and Rule 10b-5 challenges statements 3, 5, 9, 11,

                                  18   12, 13, 14, 15, 16, 17, 18, 21, 22, 23, and 24.

                                  19              b. Other Alleged False or Misleading Statements
                                  20          As to the remaining alleged false or misleading statements, Defendants similarly assert that

                                  21   Plaintiff fails to plead falsity with sufficient particularity under the PSLRA. Specifically,

                                  22   Defendants argue that Plaintiff fails to adequately allege that statements 6, 7, 8, 19, and 20 are

                                  23   false. Mot. at 17–20. Plaintiff responds that the complaint sufficiently pleads falsity as to these

                                  24   alleged misrepresentations. Opp’n at 23–24. The Court agrees with Defendants.

                                  25          The Court addresses each remaining misrepresentation in turn. First, as to statements 6

                                  26   and 7, Defendant McNamara stated on April 27, 2017, during an earnings call, that Flex was

                                  27   accelerating investments in Nike “on the back of early automation successes.” App’x A at 3

                                  28                                                      32
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 33 of 38




                                   1   (Statement 6). Defendant McNamara also stated on that same call that Flex was “starting to get

                                   2   early successes around some of the design engagements that we’re having [with Nike] about

                                   3   reinventing how design actually occurs, some of the new technologies of the shoes, and even into

                                   4   the automation projects that we’re seeing.” Id. at 4 (Statement 7). Plaintiff does not provide

                                   5   particularized allegations as to the falsity of these statements. According to Plaintiff, by April

                                   6   2017, “Defendants were not experiencing any successes on the Nike contract or its automation

                                   7   process.” Compl. ¶ 150. However, the mere existence of operational problems does not mean that

                                   8   Defendants could not simultaneously experience any “early successes.” Plaintiff’s conclusory

                                   9   allegation to the contrary is insufficiently particularized.

                                  10          Second, as to statement 8, Defendant Collier stated on April 27, 2017, during an earnings

                                  11   call, that “[t]he relationship with Nike . . . continue[s] to be strong. It’s probably deeper than it

                                  12   was at any other stage right now. We’re completely aligned with the production curve and we’re
Northern District of California
 United States District Court




                                  13   continuing to manage that relationship as we go forward.” ECF No. 128-5 at 11. Again, Plaintiff

                                  14   merely relies on the alleged operational problems described by the CWs as evidence of this

                                  15   statement’s falsity. However, CW1 stated that Plaintiff only failed to meet Nike’s projections “by

                                  16   May 2017,” seemingly in the month following the delivery of statement 8. Compl. ¶ 150.

                                  17   Further, CW2’s statement that Nike “was ‘very upset’ with” Flex’s output is not tied to any

                                  18   particular timing. Id. ¶ 72. These statements therefore do not render statement 8 false.

                                  19   Accordingly, Plaintiff fails to plead falsity as to statement 8 with sufficient particularity.

                                  20          Third, and finally, as to statements 19 and 20, Defendant McNamara stated on April 26,

                                  21   2018, during an earnings call, that different design content from Nike comprised “the key thing we

                                  22   need. We don’t need any more optimizations of a factory. We have good factory flow. We just

                                  23   need the right content to run. . . . And this is what we need to get to profitability: the right shoe

                                  24   with the right automation system.” App’x A at 10 (Statement 19). Defendant McNamara also

                                  25   stated that “Nike has released a full set of products designed for our automation system, which is

                                  26   now beginning to ramp in mass production.” Id. at 11 (Statement 20). Plaintiff misrepresents the

                                  27   nature of these statements. According to Plaintiff, Defendant McNamara stated that “the only

                                  28                                                      33
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 34 of 38




                                   1   reason for Flex’s failure to breakeven was a lack of ‘design content.’” Opp’n at 23. Defendant

                                   2   McNamara did not go so far. Instead, Defendant McNamara only said that “the key thing” Flex

                                   3   needed as of April 26, 2018, was new design content from Nike. This is plainly distinct from

                                   4   saying that new design content was the only thing Flex needed to achieve profitability as to the

                                   5   Nike contract. Plaintiff provides no particularized allegations to the contrary. Moreover, Plaintiff

                                   6   provides no evidence that the aforementioned Nike products were not “beginning to ramp in mass

                                   7   production” as of April 26, 2018. On the contrary, at that time, the complaint alleges that the new

                                   8   Guadalajara factory had opened and Flex’s lines of production for Nike allegedly increased in

                                   9   number. Compl. ¶ 103.

                                  10          In short, the Court concludes that Plaintiff fails to plead the falsity of statements 6, 7, 8, 19,

                                  11   and 20 with sufficient particularity under the PSLRA. Accordingly, the Court GRANTS

                                  12   Defendants’ motion to dismiss to the extent Plaintiff’s claim under section 10(b) and Rule 10b-5
Northern District of California
 United States District Court




                                  13   challenges statements 6, 7, 8, 19, and 20.

                                  14          4. Conclusion and Leave to Amend
                                  15          The Court now summarizes the foregoing rulings. As to the applicability of the PSLRA

                                  16   safe harbor, the Court concludes that statements 3, 4, 5, 11, 12, 13, 14, 17, 18, 21, 22, 23, and 24

                                  17   are forward-looking and hence possibly subject to the PSLRA safe harbor. Portions of statements

                                  18   9, 15, and 16 are also forward-looking. Moreover, statements 3, 4, 11, 17, 21, 23, and 24 are

                                  19   indeed subject to the PSLRA safe harbor because they were accompanied by meaningful

                                  20   cautionary language at the time they were made. The same is true for the forward-looking

                                  21   portions of statements 9 and 16. The Court further concludes that statements 1, 2, 9, and 10

                                  22   constitute nonactionable statements of corporate optimism.

                                  23          As to falsity, the Court concludes that the CWs’ assertions do not adequately allege the

                                  24   falsity of statements 3, 5, 9, 11, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, and 24. The Court further

                                  25   concludes that Plaintiff also does not allege falsity with sufficient particularity under the PSLRA

                                  26   as to statements 6, 7, 8, 19, and 20.

                                  27          For the foregoing reasons, the Court concludes that Plaintiff has failed to adequately allege

                                  28                                                     34
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 35 of 38




                                   1   that any of the Challenged Statements are false or misleading under the PSLRA. Because granting

                                   2   Plaintiff an additional opportunity to amend the complaint would not be futile, cause undue delay,

                                   3   or unduly prejudice Defendants, and because Plaintiff has not acted in bad faith, the Court grants

                                   4   leave to amend. See Leadsinger, Inc., 512 F.3d at 532. Upon amendment, Plaintiff must provide

                                   5   more details and clearly tie the operational difficulties that the CWs discuss to the profitability of

                                   6   the Nike contract. The Court now briefly addresses scienter.

                                   7          5. Scienter
                                   8          Although the Court grants Defendants’ motion to dismiss because none of the allegedly

                                   9   false or misleading statements are actionable, in anticipation of an amended complaint, the Court

                                  10   briefly addresses Defendants’ argument about scienter.

                                  11          In order to survive a motion to dismiss, Plaintiff’s complaint must also create a strong

                                  12   inference of scienter. See 15 U.S.C. § 78u–4(b)(2) (“[The complaint must] state with particularity
Northern District of California
 United States District Court




                                  13   facts giving rise to a strong inference that the defendant acted with the required state of mind.”).

                                  14   With respect to the strong inference requirement, the Ninth Circuit has stated that “[a] strong

                                  15   inference of scienter must be more than merely plausible or reasonable—it must be cogent and at

                                  16   least as compelling as any opposing inference of nonfraudulent intent.” Reese v. Malone, 747

                                  17   F.3d 557, 569 (9th Cir. 2014), overruled on other grounds by City of Dearborn Heights Act 345

                                  18   Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605 (9th Cir. 2017). As to the meaning of

                                  19   “scienter,” the Ninth Circuit has held that a plaintiff's complaint must show that “the defendants

                                  20   made false or misleading statements either intentionally or with deliberate recklessness.” Zucco,

                                  21   552 F.3d at 990–91 (internal quotation marks omitted). “[F]acts showing mere recklessness or a

                                  22   motive to commit fraud and [the] opportunity to do so” are insufficient. Id. “To meet this

                                  23   pleading requirement, the complaint must contain allegations of specific contemporaneous

                                  24   statements or conditions that demonstrate the intentional or the deliberately reckless false or

                                  25   misleading nature of the statements when made.” Ronconi, 253 F.3d at 432 (internal quotation

                                  26   marks and citation omitted). When an omission is at issue, “the plaintiff must plead a highly

                                  27   unreasonable omission, involving not merely simple, or even inexcusable negligence, but an

                                  28                                                     35
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 36 of 38




                                   1   extreme departure from the standards of ordinary care, and which presents a danger of misleading

                                   2   buyers or sellers that is either known to the defendant or is so obvious that the actor must have

                                   3   been aware of it.” Zucco, 552 F.3d at 991 (internal quotation marks omitted).

                                   4           In the Ninth Circuit, courts must determine first “whether any of the plaintiff’s allegations,

                                   5   standing alone, [are] sufficient to create a strong inference of scienter.” In re NVIDIA Corp. Sec.

                                   6   Litig., 768 F.3d 1046, 1056 (9th Cir. 2014). If none is sufficient alone, the court must “then

                                   7   consider the allegations holistically to determine whether they create a strong inference of scienter

                                   8   taken together.” Id. Under this holistic determination, scienter is adequately pleaded if “all of the

                                   9   facts alleged, taken collectively, give rise to a strong inference of scienter.” Intuitive Surgical, 759

                                  10   F.3d at 1061–62.

                                  11           Here, Plaintiff argues that they have adequately pled scienter through (1) the CW

                                  12   allegations; (2) the core operations doctrine; (3) the alleged misstatements themselves; (4)
Northern District of California
 United States District Court




                                  13   Defendants McNamara and Dennison’s responsibilities in connection to the Nike contract; (5)

                                  14   Defendants McNamara and Dennison’s resignations; and (6) alleged post-Class Period

                                  15   admissions. Opp’n at 7–11. Defendants argue, by contrast, that none of these factors support a

                                  16   strong inference of scienter. Instead, Defendants claim that multiple factors weigh against a strong

                                  17   inference of scienter: (1) Plaintiff does not allege any improper stock sales; (2) Defendants

                                  18   consistently disclosed operational difficulties; and (3) Defendants made significant investments of

                                  19   time and money into the Nike contract.

                                  20           The Court need not consider all of the parties’ arguments because the Court found all of

                                  21   the statements non-actionable above. However, the Court nevertheless provides a few comments

                                  22   as to scienter.

                                  23           First, as explained above, numerous CW statements currently lack reliability because

                                  24   Plaintiff has not provided enough information about the responsibilities of CW3, CW4, and CW6.

                                  25   See III.A.3.a. Therefore, to the extent Plaintiff’s allegations of scienter are based on these CWs’

                                  26   statements, more information as to the CWs must be pled. Second, the Court concluded that

                                  27   statements 3, 4, 5, 11, 12, 13, 14, 17, 18, 21, 22, 23, and 24 as well as portions of statements 9, 15,

                                  28                                                     36
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 37 of 38




                                   1   and 16 are forward-looking. Thus, to the extent these statements are not accompanied by

                                   2   meaningful cautionary language, Plaintiff must plead “actual knowledge . . . that the statement was

                                   3   false or misleading.” In re Cutera, 610 F.3d at 1112 (alteration omitted). Third, Defendants

                                   4   contend that “the dismissal as to Mr. Collier and Mr. Kessel should be with prejudice” because

                                   5   Plaintiff does not address scienter with respect to these Defendants. Reply at 15 n.21. The Court

                                   6   disagrees. Plaintiff discusses the conduct of Defendants generally, presumably including

                                   7   Defendants Collier and Kessel. In any event, because the Court did not reach the issue of scienter

                                   8   in the instant Order, dismissal without leave to amend is inappropriate.

                                   9          B. Violation of Section 20(a) of the Exchange Act
                                  10          Congress has established liability in § 20(a) for “[e]very person who, directly or indirectly,

                                  11   controls any person liable” for violations of the securities laws. 15 U.S.C. § 78t(a). To prove a

                                  12   prima facie case under Section 20(a), a plaintiff must prove: (1) “a primary violation of federal
Northern District of California
 United States District Court




                                  13   securities law”; and (2) “that the defendant exercised actual power or control over the primary

                                  14   violator.” See Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000). Because

                                  15   Plaintiff has failed to plead a primary securities law violation, Plaintiff has also failed to plead a

                                  16   violation of Section 20(a). See In re Cutera, 610 F.3d at 1113 n. 6. Accordingly, Defendants’

                                  17   motion to dismiss Plaintiff’s claim under Sections 20(a) is also GRANTED. Because granting

                                  18   Plaintiff an additional opportunity to amend the complaint would not be futile, cause undue delay,

                                  19   or unduly prejudice Defendants, and Plaintiff has not acted in bad faith, the Court grants leave to

                                  20   amend. See Leadsinger, Inc., 512 F.3d at 532.

                                  21   IV.    CONCLUSION
                                  22          For the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s complaint in its

                                  23   entirety is GRANTED without prejudice. Should Plaintiff choose to file an amended complaint,

                                  24   Plaintiff must do so within 30 days of this Order. Failure to do so, or failure to cure the

                                  25   deficiencies addressed in this Order, will result in dismissal of Plaintiff’s claims with prejudice.

                                  26   Plaintiff may not add new claims or parties without leave of the Court. As an exhibit to the

                                  27   amended complaint, Plaintiff shall file a redlined version of the amended complaint that identifies

                                  28                                                      37
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 137 Filed 05/29/20 Page 38 of 38




                                   1   all amendments.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: May 29, 2020

                                   5                                          ______________________________________
                                                                              LUCY H. KOH
                                   6                                          United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                          38
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE
